DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paskar (US 2014/0276782) in view of Romoscanu et al. (US 9,174,024).
Regarding claim 1, Paskar discloses 
A catheter (11, figs. 1-8), comprising: 
a catheter tube (19) having a distal side (distal side of 19) and a proximal side (proximal side of 19) and provided with at least one wire (wires of catheter system 1 to cause 13 and/or 19 to curve. Examiner notes: see pars. 0019, 0050, and 0052-0053 for the wires of catheter system 1) therein; and 
a catheter handle (137, fig. 8 and par. 0053) connected to the proximal side of the catheter tube (proximal side of 19), the catheter handle (137) comprising a handle body (body of 137) connected to the proximal side of the catheter tube (proximal side of 19), a rotary member (143/145, fig. 8 and pars. 0053) fixed to a proximal portion of the wire (proximal portion of wires of catheter system 1) and disposed in the handle body (body of 137) (see figs. 1-8, pars. 0042-0053), a tubular member (13) having the wire (wire of 13 to cause distal end of 13 to curve, par. 0053) inside and extending from the catheter tube (19) to the handle body (body of 137) (see fig. 8. See also figs. 1-7 and pars. 0042-0053), and 

Paskar is silent about a contact member having a contact part with the wire and located more proximal than a proximal end of the tubular member, wherein in a plane that is orthogonal to a central axis of the tubular member and includes a most distal contact point among the contact part, a distance (d) between the most distal contact point and the central axis satisfies the following equation (1) in terms of an inner diameter of the tubular member (dt): (d) < dt/2 (1). Paskar only discloses both of elements 13 and 19 being curvable by control elements actuable at the proximal end of the catheter system wherein such control elements (like element 29) for controlling pull-wire catheters are known (par. 0050).
However, Romoscanu teaches a catheter system (20, fig. 1) comprising a catheter handle (36, fig. 1 and figs. 6-7a) with a rotary member (37) for manipulating the pull wires (35a/35b, figs. 6a-6b, col. 7 line 58 to col. 8 line 20) and a contact member (164, figs. 6a-6b, col. 8 lines 24-26) having a contact part (contact part of 164, figs. 6a-6b) with the wire (35a/35b) and located more proximal than a proximal end of the tubular member (proximal end of 22, see fig. 1 and figs. 6a-6b), wherein in a plane that is orthogonal to a central axis of the tubular member (central axis of 22) and includes a most distal contact point among the contact part (the most distal contact point of 164), a distance (d) between the most distal contact point and the central axis satisfies the following equation (1) in terms of an inner diameter of the tubular member (dt): (d) < dt/2 (1) (Examiner notes: see col. 4 lines 59-63, the wires 35a/35b are disposed within the tubular member 22 and affixed to the distal end of the steering section 32. See also figs. 6a-6b for the wires 35a/35b spaced away from the outer surface of the tubular member 22 and the wires 35a/35b in direct contact with 164; therefore, the distance between the most distal contact point of 164 with 35a/35b and the central axis of 22 is less than half of the inner diameter of 22).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Paskar’s catheter system with Romoscanu’s pull wire system for the purpose of providing sufficient structure to steer the distal end of a catheter while preventing the released pull wire to act as an unwanted counter force to the actuated pull wire (see abstract, col. 2 lines 42-53 of Romoscanu).
Regarding claim 2, Paskar in view of Romoscanu discloses the catheter according to claim 1, 
Romoscanu further teaches wherein the contact member (164) is located between the proximal end of the tubular member (proximal end of 22) and a distal end of the rotary member (distal end of 37) (see figs. 1 and 6a-6b).
Regarding claim 3, Paskar in view of Romoscanu discloses the catheter according to claim 1, 
Romoscanu further teaches wherein said at least one wire (35a/35b, figs. 6a-6b) comprises a first wire (35a) and a second wire (35b), the contact member (164) has a first contact part (first contact part of 164, figs. 6a-6b) with the first wire (35a) and a second contact part (second contact part of 164, figs. 6a-6b) with the second wire (35b), in a plane that is orthogonal to the central axis of the tubular member (central axis of 22) and includes a most distal first contact point among the first contact part (the most distal contact point of 164), a distance (d) between the most distal first contact point and the central axis satisfies the above equation (1) in terms of the inner diameter of the tubular member (dt) (Examiner notes: see col. 4 lines 59-63, wire 35a is disposed within 22 and affixed to the distal end of the steering section 32. See also figs. 6a-6b for wire 35a spaced away from the outer surface of 22 and wire 35a in direct contact with 164; therefore, the distance between the most distal contact point of 164 with 35a and the central axis of 22 is less than half of the inner diameter of 22), and in a plane that is orthogonal to the central axis of the tubular member and includes a most distal second contact point among the second contact part (the most distal contact point of 164), a distance (d) between the most distal second contact point and the central axis satisfies the above equation (1) in terms of the inner diameter of the tubular member (dt) (Examiner notes: see col. 4 lines 59-63, wire 35b is disposed within 22 and affixed to the distal end of the steering section 32. See also figs. 6a-6b for wire 35b spaced away from the outer surface of 22 and wire 35b in direct contact with 164; therefore, the distance between the most distal contact point of 164 with 35b and the central axis of 22 is less than half of the inner diameter of 22).
Regarding claim 4, Paskar in view of Romoscanu discloses the catheter according to claim 3, 
Romoscanu further teaches wherein a distance (dw) between the first wire (35a) and the second wire (35b) at a proximal end of the tubular member (proximal end of 22) is smaller than the inner diameter of the tubular member (dt) (inner diameter of 22) (Examiner notes: see figs. 6a-6b, the wires 35a/35b are disposed within the tubular member 22 and affixed to the distal end of the steering section 32. See also figs. 6a-6b for the wires 35a/35b spaced away from the outer surface of the tubular member 22 and the wires 35a/35b in direct contact with 164; therefore, the distance between wires 35a and 35b is smaller than the inner diameter of 22).
Regarding claim 5, Paskar in view of Romoscanu discloses the catheter according to claim 1, 
Romoscanu further teaches wherein the contact member is a hollow body having a single hollow, and a minimum value of an inner diameter of the hollow body (dh) is smaller than the inner diameter of the tubular member (dt).
Regarding claim 6, Paskar in view of Romoscanu discloses the catheter according to claim 1, 
Romoscanu further teaches wherein the wire (35a/35b, figs. 6a-6b) is not in contact with a proximal opening edge of the tubular member (proximal opening edge of 22) (Examiner notes: see figs. 6a-6b, the wires 35a/35b are disposed within the tubular member 22 and affixed to the distal end of the steering section 32. See also figs. 6a-6b for the wires 35a/35b spaced away from the outer surface of the tubular member 22. Therefore, the wires 35a/35b are not in contact with the exterior proximal opening edge of 22).
Regarding claim 7, Paskar in view of Romoscanu discloses the catheter according to claim 1, 
Romoscanu further teaches wherein the contact member (164, col. 8 lines 24-26) is integrally formed with a part of the handle body (body of 36, figs. 6a-6b).
Regarding claim 10, Paskar in view of Romoscanu discloses the catheter according to claim 1, 
Romoscanu further teaches wherein a surface of the contact member (164) including the contact part with the wire (35a/35b) is curved (see figs. 6a-6b).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paskar (US 2014/0276782) in view of Romoscanu et al. (US 9,174,024) in further view of Terwey (US 2016/0325076) and Ide (US 2019/0254504).
Regarding claim 8, Paskar in view of Romoscanu discloses the catheter according to claim 1, as set forth above, except for wherein the wire is made of a metal and the contact member comprises a resin material.
However, Terwey teaches the pull wire constructed of metal materials (par. 0027).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the pull wire to be constructed of metal materials, as taught by Terwey, for the purpose of providing sufficient strength, stretchability and durability for the pull wire to perform the intended function of the pull wires (par. 0027 of Terwey).
 Also, Ide teaches the wire retaining member formed of a resin material (par. 0050).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the contact member to formed of resin material, as taught by Ide, for the purpose of allowing the contact member to be formed by injection molding (par. 0050 of Ide).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paskar (US 2014/0276782) in view of Romoscanu et al. (US 9,174,024) in further view of Dillon (US 2013/0041314).
Regarding claim 9, Paskar in view of Romoscanu discloses the catheter according to claim 1, as set forth above, except for wherein the contact member comprises at least one material selected from the group consisting of fluorine-based resin, polyphenylene sulfide; polyetheretherketone; polyacetal; polyamide resin; polyolefin resin; polyetherpolyamide resin; polyurethane resin; polyimide resin; and polyester resin.
However, Dillon teaches the materials used to manufacture the components of the steerable catheter being polyamide or polyurethane resin (par. 0032).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the contact member to formed of resin material, as taught by Dillon, for the purpose of allowing the contact member to be formed by injection molding.

Claim(s) 1, 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paskar (US 2014/0276782) in view of Sholev et al. (US 2017/0007224)
Regarding claim 1, Paskar discloses 
A catheter (11, figs. 1-8), comprising: 
a catheter tube (19) having a distal side (distal side of 19) and a proximal side (proximal side of 19) and provided with at least one wire (wires of catheter system 1 to cause 13 and/or 19 to curve. Examiner notes: see pars. 0019, 0050, and 0052-0053 for the wires of catheter system 1) therein; and 
a catheter handle (137, fig. 8 and par. 0053) connected to the proximal side of the catheter tube (proximal side of 19), the catheter handle (137) comprising a handle body (body of 137) connected to the proximal side of the catheter tube (proximal side of 19), a rotary member (143/145, fig. 8 and pars. 0053) fixed to a proximal portion of the wire (proximal portion of wires of catheter system 1) and disposed in the handle body (body of 137) (see figs. 1-8, pars. 0042-0053), a tubular member (13) having the wire (wire of 13 to cause distal end of 13 to curve, par. 0053) inside and extending from the catheter tube (19) to the handle body (body of 137) (see fig. 8. See also figs. 1-7 and pars. 0042-0053), and 

Paskar is silent about a contact member having a contact part with the wire and located more proximal than a proximal end of the tubular member, wherein in a plane that is orthogonal to a central axis of the tubular member and includes a most distal contact point among the contact part, a distance (d) between the most distal contact point and the central axis satisfies the following equation (1) in terms of an inner diameter of the tubular member (dt): (d) < dt/2 (1). Paskar only discloses both of elements 13 and 19 being curvable by control elements actuable at the proximal end of the catheter system wherein such control elements (like element 29) for controlling pull-wire catheters are known (par. 0050).
However, Sholev teaches a catheter system (fig. 1a) comprising a catheter handle (500, fig. 1a) with a rotary member (4/18, fig. 1g) for manipulating the wires (22, pars. 0118-0119) and a contact member (17, see annotated fig. 1g below) having a contact part with the wire (see fig. 1g) and located more proximal than a proximal end of the tubular member (proximal end of 12, see fig. 1d), wherein in a plane that is orthogonal to a central axis of the tubular member (central axis of 12) and includes a most distal contact point among the contact part (the most distal contact point of 17), a distance (d) between the most distal contact point and the central axis satisfies the following equation (1) in terms of an inner diameter of the tubular member (dt): (d) < dt/2 (1) (Examiner notes: see figs. 1a-2 and par. 0070, the wires 22 are routed within 12 (e.g. under a sheath covering 12 or in the tube). See figs. 1a-2, the wires 22 are spaced away from the outer surface of 12 and the wires 22 are in direct contact with 17. Therefore, the distance between the most distal contact point of 17 with 22 is less than half of the inner diameter of 12).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Paskar’s catheter system with Sholev’s pull wire system for the purpose of providing sufficient structure to steer the distal end of a catheter while minimizing the pulling force needed to achieve deflection (par. 0070 of Sholev).

    PNG
    media_image1.png
    690
    587
    media_image1.png
    Greyscale

Regarding claim 11, Paskar in view of Sholev discloses the catheter according to claim 1, 
Sholey further teaches a wire restriction (17, see annotated fig. 1g above) disposed between the contact member (17, see annotated fig. 1g above) and a distal end of the rotary member (distal end of 4/18).
Regarding claim 12, Paskar in view of Sholev discloses the catheter according to claim 11, 
Sholey further teaches wherein the wire restriction (17, see annotated fig. 1g above) is integrally formed with the handle body (body of 500) as a part of the handle body (see figs. 1a-1h).
Regarding claim 13, Paskar in view of Sholev discloses the catheter according to claim 11,
Sholey further teaches wherein the wire restriction (17, see annotated fig. 1g above) is a ring shaped member (17, see annotated fig. 1g above).

Claim(s) 1, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paskar (US 2014/0276782) in view of Gerrans et al. (US 2016/0096004).
Regarding claim 1, Paskar discloses 
A catheter (11, figs. 1-8), comprising: 
a catheter tube (19) having a distal side (distal side of 19) and a proximal side (proximal side of 19) and provided with at least one wire (wires of catheter system 1 to cause 13 and/or 19 to curve. Examiner notes: see pars. 0019, 0050, and 0052-0053 for the wires of catheter system 1) therein; and 
a catheter handle (137, fig. 8 and par. 0053) connected to the proximal side of the catheter tube (proximal side of 19), the catheter handle (137) comprising a handle body (body of 137) connected to the proximal side of the catheter tube (proximal side of 19), a rotary member (143/145, fig. 8 and pars. 0053) fixed to a proximal portion of the wire (proximal portion of wires of catheter system 1) and disposed in the handle body (body of 137) (see figs. 1-8, pars. 0042-0053), a tubular member (13) having the wire (wire of 13 to cause distal end of 13 to curve, par. 0053) inside and extending from the catheter tube (19) to the handle body (body of 137) (see fig. 8. See also figs. 1-7 and pars. 0042-0053), and 

Paskar is silent about a contact member having a contact part with the wire and located more proximal than a proximal end of the tubular member, wherein in a plane that is orthogonal to a central axis of the tubular member and includes a most distal contact point among the contact part, a distance (d) between the most distal contact point and the central axis satisfies the following equation (1) in terms of an inner diameter of the tubular member (dt): (d) < dt/2 (1). Paskar only discloses both of elements 13 and 19 being curvable by control elements actuable at the proximal end of the catheter system wherein such control elements (like element 29) for controlling pull-wire catheters are known (par. 0050).
However, Gerrans teaches a catheter system (10, fig. 1) comprising a catheter handle (18, figs. 1 and 7) with a rotary member (29, fig. 7) for manipulating the wires (32, figs. 4 and 7) and a contact member (see annotated fig. 7 below) having a contact part (see annotated fig. 7 below) with the wire (32) and located more proximal than a proximal end of the tubular member (proximal end of 16/12/14/20/23) (see figs. 1 and 7), wherein in a plane that is orthogonal to a central axis of the tubular member (central axis of 16/12/14/20/23) and includes a most distal contact point among the contact part (the most distal contact point of the contact member, see annotated fig. 7 below for the contact member), a distance (d) between the most distal contact point and the central axis satisfies the following equation (1) in terms of an inner diameter of the tubular member (dt): (d) < dt/2 (1) (Examiner notes: see figs. 1 and 7, the wires 32 are disposed within the tubular member 16/12/14/20/23. See also fig. 7 for the wires 32 spaced away from the outer surface of the distal portion of 18. Therefore, the distance between the most distal contact point of the contact member with wires 32 and the central axis of 16/12/14/20/23 is less than half of the inner diameter of 16).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Paskar’s catheter system with Gerrans’ pull wire system for the purpose of providing sufficient structure to steer the distal end of the catheter through very tight turns within the body (par. 0011 of Gerrans).
 

    PNG
    media_image2.png
    845
    842
    media_image2.png
    Greyscale

Regarding claim 11, Paskar in view of Gerrans discloses the catheter according to claim 1,
Gerrans further teaches a wire restriction (50) disposed between the contact member (see annotated fig. 7 above) and a distal end of the rotary member (distal end of 29).
Regarding claim 13, Paskar in view of Gerrans discloses the catheter according to claim 11,
Gerrans further teaches wherein the wire restriction (50) is a ring shaped member (see fig. 7).
Regarding claim 14, Paskar in view of Gerrans discloses the catheter according to claim 13,
Gerrans further teaches wherein an inner diameter of the wire restriction (distance between elements 50) is larger than the inner diameter of the tubular member (inner diameter of 16/12/14/20/23).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paskar (US 2014/0276782) in view of Gerrans et al. (US 2016/0096004) in further view of Terwey (US 2016/0325076) and Ide (US 2019/0254504).
Regarding claim 15, Paskar in view of Gerrans discloses the catheter according to claim 11, as set forth above, except for wherein the wire is made of a metal and the wire restriction comprises a resin material.
However, Terwey teaches the pull wire constructed of metal materials (par. 0027).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the pull wire to be constructed of metal materials, as taught by Terwey, for the purpose of providing sufficient strength, stretchability and durability for the pull wire to perform the intended function of the pull wires (par. 0027 of Terwey).
Also, Ide teaches the wire retaining member formed of a resin material (par. 0050).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the wire restriction to formed of resin material, as taught by Ide, for the purpose of allowing the wire restriction to be formed by injection molding (par. 0050 of Ide).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paskar (US 2014/0276782) in view of Gerrans et al. (US 2016/0096004), Terwey (US 2016/0325076) and Ide (US 2019/0254504) in further view of Dillon (US 2013/0041314).
Regarding claim 16, Paskar in view of Gerrans, Terwey, and Ide discloses the catheter according to claim 15, as set forth above, except for wherein the wire restriction comprises at least one resin material selected from the group consisting of fluorine-based resin, polyphenylene sulfide; polyetheretherketone; polyacetal; polyamide resin; polyolefin resin; polyetherpolyamide resin; polyurethane resin; polyimide resin; and polyester resin.
However, Dillon teaches the materials used to manufacture the components of the steerable catheter being polyamide or polyurethane resin (par. 0032).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the wire restriction to formed of resin material, as taught by Dillon, for the purpose of allowing the contact member to be formed by injection molding.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paskar (US 2014/0276782) in view of Romoscanu et al. (US 9,174,024) in further view of Sakata (JP 2017-158656).
Regarding claim 17, Paskar in view of Romoscanu discloses the catheter according to claim 1, as set forth above, except for further comprising an electrode disposed at a distal portion of the catheter tube, and a conductive wire extending from the catheter tube to the proximal side of the rotary member, wherein a distal side of the conductive wire is electrically connected to the electrode.
However, Sakata teaches a catheter system (fig. 1) with an electrode (53, fig. 1) disposed at a distal portion of the catheter tube (distal portion 52), and a conductive wire (lead wire) extending from the catheter tube (52) to the proximal side of the rotary member (proximal side of 3), wherein a distal side of the conductive wire (distal side of the lead wire) is electrically connected to the electrode (53) (see figs. 1-33 and see the translation attached with this office action).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Paskar’s catheter system by adding an electrode and a conductive wire, as taught by Sakata, for the purpose of examining and treating arrhythmia in the heart (see the translation of Sakata).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783